Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 27, 2014

                                    No. 04-14-00092-CV

                    IN THE INTEREST OF A.E., JR., Et al., Children,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00722
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
        Appellants’ briefs were due March 26, 2014. Mr. Manuel C. Rodriguez, who represents
one of the appellants, has filed a motion for an extension of time until April 15, 2014.

        The motion is GRANTED and Mr. Rodriguez is ORDERED to file appellant’s brief no
later than April 15, 2014. Because this is an accelerated appeal from the trial court’s order
terminating appellant’s parental rights, NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED. If Mr. Rodriguez does not file appellant’s brief by April 15, 2014, this appeal will
be abated to the trial court for appointment of new counsel.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court